DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 9/22/2021 for application number 17/441,925. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Information Disclosure Statement and Claims.
Claims 1 – 15 are presented for examination.  Claims 1, 6 and 11 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2021 filed prior to FAOM is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed on 3/22/2019 in CN Application No. 201910222824.6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 6 and 11 of copending Application No 17/441,931 in view of Butscher et al. (US Patent Applications 2014/0245226; hereinafter Butscher).
This is a provisional nonstatutory double patenting rejection. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “position detection module”, “focus determination module”, “position determination module”,  “option determination module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the modules can be found in the specification. 
Therefore, the claims 6-10 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Butscher et al. (US Patent Applications 2014/0245226; hereinafter Butscher).

As to independent claim 1, Butscher teaches a method for selecting an item on a vehicle touch screen [The claim preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitation.  Thus, the preamble is not considered a limitation and is of no significance to claim construction – MPEP 211.02.II], the method comprising:
determining, upon detection of an external touch operation, (i) an initial touch position of the external touch operation and (ii) an option selection control and an initial option selection of the option selection control corresponding to the initial touch position [Para 0005 - The display and operating device according to the invention comprises a display field which can be operated by a user by means of touch and can be operated; Para 0008 - the touch element is configured in such a manner that it can be arranged at different radial positions around the center of the respective ring element using a user interaction and can be rotated by the user in the circumferential direction of the respective ring element around its center by means of touch; Fig. 3, Para 0028 - The integer digit and fractional digit of the process variable PV are changed using the two touch elements B1 and B2 which constitute corresponding anchor points for the user's finger];
detecting a current touch position and a movement trajectory of the external touch operation [Fig. 3, Para 0028 - He can both pull this anchor point outward and push it inward and can also rotate it in the circumferential direction (that is to say tangentially) around the center M of the circle C];
determining a focused option corresponding to the current touch position and the movement trajectory [Para 0010 - The touch and movement of the touch element in order to change its radial position preferably form a joint user interaction together with the touch and movement in the circumferential direction of the ring element; Fig. 3, Para 0028 - After the anchor point has been gripped, the line L is also continuously reproduced between the center M and the touch element B1. The value of the integer digit is increased or reduced by rotating the anchor point in the clockwise direction or in the anticlockwise direction around the center M. In this case, the current value of the integer digit is represented by the intersection of the line L with the outer ring R1, the size of the corresponding ring segment RS1 being changed at the same time];
detecting a termination of the external touch operation [Para 0029 - Releasing the anchor point also results in the touch element which has been released being reproduced on the edge of the corresponding ring or circle again, which is shown in FIG. 4];
determining a final disengagement location of the external touch operation based, at least in part, on the movement trajectory [Para 0029 - After the user has adjusted the integer digit to the desired value 19 in the scenario in FIG. 3, he can confirm this input in a simple manner by removing his finger from the touch element on the display field]; and
determining a final selection based on the initial touch position, the final disengagement position, and the movement trajectory [Fig. 4, Para 0029 - Releasing the anchor point also results in the touch element which has been released being reproduced on the edge of the corresponding ring or circle again, which is shown in FIG. 4. According to this illustration, in comparison with FIG. 3, the touch element B1 has been adjusted at the position of the integer digit with the numerical value 19 on the edge of the outer ring R1].

As to independent claims 6 and 11, the claims are substantially similar to claim 1, and are rejected on the same ground.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Butscher in view of Huang et al. (US Patent Applications 2015/0160794; hereinafter Huang).

As to dependent claim 2, Butscher teaches the method of claim 1, wherein determining the focused option corresponding to the current touch position and the movement trajectory further comprises:
determining whether the current touch position is within a coverage area of an option of the option selection control [Para 0009 - Positioning the touch element in different radial positions makes it possible in this case for a user to easily and intuitively adjust the resolution or step size with which he would like to change the values of the corresponding parameter of the ring element];
responsive to determining that the current touch position is within the coverage area of the option, determining that the option is the focused option [Para 0015 - the segment of the respective ring element between the starting value of the range of parameter values and the position corresponding to the adjusted value of the parameter on the circumference of the ring element is visually highlighted]; and
Butscher does not appear to teach:
responsive to determining that the current touch position is not in the coverage area of the option:
determining a filter option from among one or more nearby options closest to the current touch position;
determining that the filter option is the focused option.
Huang teaches in the same field of endeavor:
responsive to determining that the current touch position is not in the coverage area of the option [Para 0203 - As illustrated in FIG. 13, the potential GUI elements (candidates 208) are enlarged and displayed in a context menu outside the finger touch area by the OS]:
determining a filter option from among one or more nearby options closest to the current touch position [Para 0009- The resolution menu contains at least two resolution menu items. Each resolution menu 238 has a corresponding candidate item. The resolution menu items are displayed at least partially outside the touch area, which in this particular example would be near a fingertip and would not extend to cover the resolution menu items]; and
determining that the filter option is the focused option [Para 0010 - the embodiment receives a resolution menu item selection made by the user, which selects at least one of the displayed resolution menu items. Then embodiment Ambiguous Touch Resolution (ATR) code computationally converts the resolution menu item selection into a selection of the candidate item which corresponds to the selected resolution menu item].
It would have been obvious to one of ordinary skill in art, having the teachings of Butscher and Huang at the time of filing, to modify for a touch-sensitive display and operating device by way of which the parameters of a parameter vector can be changed taught by Butscher to include the concept of resolving ambiguous touches to a touch screen interface taught by Huang to improve user interaction with a device or system that has a display [Huang, Para 0007].
One of the ordinary skill in the art wanted to be motivated to include the concept of resolving ambiguous touches to a touch screen interface taught by Huang to improve user interaction with a device or system that has a display [Huang, Para 0007].

As to dependent claim 3, Butscher teaches the method of claim 1.
Butscher further teaches in the same field of endeavor:
wherein determining the final selection further comprises: determining whether the final disengagement position is within a coverage area of an option of the option selection control; responsive to determining that the final disengagement position is within the coverage area of the option, determining that the option is the final selection [Fig. 4, Para 0029 - Releasing the anchor point also results in the touch element which has been released being reproduced on the edge of the corresponding ring or circle again, which is shown in FIG. 4. According to this illustration, in comparison with FIG. 3, the touch element B1 has been adjusted at the position of the integer digit with the numerical value 19 on the edge of the outer ring R1]; and 
Huang further teaches in the same field of endeavor:
responsive to determining that the final disengagement position is not within the coverage area of the option: determining a target option from among one or more nearby options closest to the current touch position; and determining that the target option is the final selection [Para 0203 - As illustrated in FIG. 13, the potential GUI elements (candidates 208) are enlarged and displayed in a context menu outside the finger touch area by the OS. To activate the GUI element in the Fuzzy Click context menu (resolution menu item 238), one can either slide the finger toward the menu item then release the finger, or lift the finger from the original position and select a context menu item, for example. A touch event is then sent 2236 to the application GUI event handler by the OS. As another way to activate the GUI element in the Fuzzy Click context menu, one lifts the finger from the original position and then selects a context menu item. A touch event is then sent 2236 to the application GUI event handler].

As to dependent claims 7 and 12, the claims are substantially similar to claim 2, and are rejected on the same ground.

As to dependent claims 8 and 13, the claims are substantially similar to claim 3, and are rejected on the same ground.

Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Butscher in view of Chaudhri et al. (US Patent Applications 2015/0012853; hereinafter Chaudhri).

As to dependent claim 4, Butscher teaches the method of claim 1.
Butscher does not appear to teach: further comprising: determining that the current touch position remains still for longer than predetermined period of time; and providing audio feedback of text content corresponding to the focused option.
However, Chaudhri teaches in the same field of endeavor:
determining that the current touch position remains still for longer than predetermined period of time; and providing audio feedback of text content corresponding to the focused option [Claim 30 - detecting the touch input on the touch-sensitive display for more than the predefined time period; in response to detecting the touch input on the touch-sensitive display for more than the predefined time period: modifying the visual appearance of the first icon; and providing a feedback, wherein the feedback comprises at least one of audio feedback and tactile feedback].
It would have been obvious to one of ordinary skill in art, having the teachings of Butscher and Chaudhri at the time of filing, to modify for a touch-sensitive display and operating device by way of which the parameters of a parameter vector can be changed taught by Butscher to include the concept of editing interface taught by Chaudhri to overcome challenges of the process of modifying such conventional user interfaces that are often as cumbersome and complicated as the use of the conventional user interface itself [Chaudhri, Para 0005].
One of the ordinary skill in the art wanted to be motivated to include the concept of editing interface taught by Chaudhri to overcome challenges of the process of modifying such conventional user interfaces that are often as cumbersome and complicated as the use of the conventional user interface itself [Chaudhri, Para 0005].

As to dependent claims 9 and 14, the claims are substantially similar to claim 4, and are rejected on the same ground.

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Butscher in view of Mason et al. (US Patent Applications 2010/0063818; hereinafter Mason).

As to dependent claim 5, Butscher teaches the method of claim 1.
Mason further teaches: further comprising: receiving a vocal feedback trigger gesture [Para 0028 - the electronic device may provide voice feedback in response to detecting a transaction (e.g., a decision regarding what elements can be spoken). For example, the electronic device may detect a transaction in response to determining that the display has transitioned, or in response to receiving a user action causing the display to change (e.g., the user selected an option or moved a highlight region)]; and 
entering a vocal feedback mode in which audio feedback of text content corresponding to the focused option is provided [Para 0027 - displayed elements for which voice feedback is to be provided may be associated with a speakable property. The speakable property may include the text to be spoken for the associated element].
It would have been obvious to one of ordinary skill in art, having the teachings of Butscher and Mason at the time of filing, to modify for a touch-sensitive display and operating device by way of which the parameters of a parameter vector can be changed taught by Butscher to include the concept of a multi-tiered voice feedback in an electronic device taught by Mason to overcome difficulty determining the objects or menu options [Mason, Para 0004].
One of the ordinary skill in the art wanted to be motivated to include the concept of a multi-tiered voice feedback in an electronic device taught by Mason to overcome difficulty determining the objects or menu options [Mason, Para 0004].

As to dependent claims 10 and 15, the claims are substantially similar to claim 5, and are rejected on the same ground.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- Dabic et al. (USPGPUB 2017/0220118) teaches a control device for a motor vehicle, comprising: a tactile surface (2) for detecting the contact of the finger of a user and the movement of the finger on the tactile surface.
- Yee et al. (USPGPUB 2008/0141149) teaches a method and system for providing a user interface for a handheld device that can be operated with one hand renders multiple items on the screen of the handheld device that are designed to match the footprint of a thumb or other finger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176